41 F.3d 1513
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.STATE OF ALASKA, Plaintiff-Appellant,v.Bruce BABBITT, Secretary of the Interior;  United States ofAmerica;  Elizabeth Simmonds, on behalf of LeviSimmonds, a minor;  Diane May WilliamsKochendorfer, Defendants-Appellees.
No. 94-35130.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 31, 1994.*Decided Nov. 7, 1994.

Before:  WRIGHT, BEEZER and FERNANDEZ, Circuit Judges.

ORDER

1
This court requested the parties to submit supplemental briefs regarding the effect on this appeal of this court's decision in Alaska v. Babbitt (Albert Allotment), No. 93-35684, slip op. 12437 (9th Cir.  Oct. 11, 1994).


2
The court has considered the briefs, record and supplemental briefs and concludes that this appeal cannot be distinguished from the decision in Alaska v. Babbitt (Albert Allotment), No. 93-35684, slip op. 12437 (9th Cir.  Oct. 11, 1994).  The government is immune from suit under the Quiet Title Act.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


1
 We have not overlooked Alaska's assertions about Williams' entitlement to the allotment.  But legislative approval precludes any further inquiry into that question.  Alaska v. Babbitt (Albert Allotment), No. 93-35684, slip op. 12437, 12452 (9th Cir.  Oct. 11, 1994).  And Alaska's assertions do not make the title claim of the United States less than colorable